Citation Nr: 1715936	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than post-traumatic stress disorder (PTSD), to include adjustment disorder with anxious and depressed mood, and bipolar disorder with rapid cycling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2009 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2009, the Veteran filed for service connection for PTSD, among other disabilities.  The claims were denied by the RO in November 2009 and came before the Board in 2014.  The Board noted that psychiatric disorders other than PTSD had been raised by the record and expanded the scope of the mental disorder claim to include an acquired psychiatric disability to include adjustment disorder with anxious and depressed mood and bipolar disorder with rapid cycling under Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and remanded the claim for further development.

The record reflects that an addendum opinion was completed in August 2014 and a Supplemental Statement of the Case (SSOC) was issued to the Veteran and his representative. 


FINDINGS OF FACT

1.  The Veteran's adjustment disorder with anxious and depressed mood did not have onset during the Veteran's active service and was not caused by active service.

2.  The Veteran has not had bipolar disorder during the course of his claim and appeal.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder (non-PTSD), to include adjustment disorder with anxious and depressed mood and bipolar disorder with rapid cycling have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided the Veteran adequate notice in a letter sent to the Veteran in July 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded a VA examination for PTSD in October 2009 and an addendum opinion was requested in the remand portion of the Board's July 2014 decision for an acquired psychiatric disorder to include adjustment disorder with anxious and depressed mood and bipolar disorder with rapid cycling.

Pursuant to the July 2014 Board remand, VA requested and obtained an addendum opinion in August 2014 which addressed whether the Veteran had bipolar disorder that was incurred in service or otherwise related to his military service.  The Board finds that this addendum opinion is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The addendum medical opinion addressed the questions listed in the July 2014 Board remand directives.  Accordingly, the requirements of the July 2014 Remand was ultimately accomplished by way of this addendum medical opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

      II. Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Initially, the Board notes that the Veteran's service treatment records are absent any reports of or treatments for a psychiatric disability.  There is no evidence in the service treatment or personnel records of psychiatric symptoms or of an indication of a psychiatric disorder.  Review of the service treatment records reflect that the Veteran's November 1969 Separation Examination has the "psychiatric" clinical evaluation marked as normal.

The Veteran's post-service VA treatment records from the Lakeland Mental Health Clinic show that he first attended a Trauma Recovery (PTSD) Program orientation in April 2009.  May 2009 Lakeland Mental Health Clinic treatment records show that the Veteran attended a mental health consult which stated that he had been referred to the VA outpatient mental health clinic by the Tampa, Florida PTSD Clinic in April 2009 for a psychiatric evaluation.  He stated that he lost his job in December 2008 and had been experiencing increased symptoms, such as "intrusive thoughts, dreams up to twice a week, increased tension, feeling jumpy, hypervigilance, efforts to avoid, and feeling detached from others."

The Veteran began individual therapy sessions with a licensed clinical social worker (LCSW) in June 2009.  In October 2009, at an individual therapy session note, the LCSW documented that the Veteran stated that he "has some 'down moods,' which he describes as feeling irritable, isolating from others, as well as some 'really good moods,' where he feels elation, 'lucky, successful.'"  This was the first time the Veteran had discussed mood changes with the LCSW and she noted as a diagnostic impression that she was considering a diagnosis of bipolar II disorder with rapid cycling.  There was no mention of the Veteran's active service. 

In the December 2009 individual therapy session notes, the LCSW again noted bipolar II disorder with rapid cycling.as a diagnostic impression.  This is the most recent mental health treatment record for the Veteran in the claims file.  The Veteran's adjustment disorder with anxious and depressed mood was not addressed or documented in the individual therapy session treatment records.

A relevant VA compensation and pension examination was first afforded to the Veteran in October 2009 for his PTSD service connection claim where the examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD.  In this same evaluation, the examiner provided a diagnosis of adjustment disorder with depressed and anxious mood.  The examiner specifically stated that the Veteran's adjustment issues were related to his employment issues, but unrelated to his military service.  

In August 2014, an addendum opinion was completed by the same psychologist who conducted the October 2009 VA Examination.  

The August 2014 addendum opinion concluded that the Veteran does not meet the criteria for a bipolar disorder and, in any case, it is less likely as not (less than 50 percent probability) that any condition of bipolar disorder with rapid cycling had its onset in service.  The examiner's rationale was that there was no indication of a mental disorder in service or a diagnosis secondary to service experiences.  The examiner also opined that it is less likely as not (less than 50 percent probability) that any mental health diagnosis had its origins in the military, or is otherwise caused by or related to service, including witnessing dead bodies, witnessing the suicide of a fellow serviceman, and experiencing rocket attacks on his barracks in service.

The examiner opined that the Veteran was misdiagnosed with bipolar disorder with rapid cycling by a LCSW with limited contact with the Veteran.  Moreover, the examiner noted that the Veteran has not taken medication or received treatment for a bipolar disorder.  Given that the examiner is a psychologist and specifically examined the Veteran and reviewed the relevant evidence, the Board finds her opinion to be more probative than that of the LCSW as to what condition the Veteran has or has had.  In light of the examiner's opinion that the Veteran does not have bipolar disorder with rapid cycling, the first requirement of establishing a claim of service connection is not met with regard to that condition.

Having carefully reviewed the record, the Board determines that service connection for an acquired psychiatric disorder, to include adjustment disorder with anxious and depressed mood and bipolar disorder with rapid cycling must be denied.  The service medical records are negative for any findings, complaints, or diagnoses of any psychiatric disability.  While the evidence shows treatment for psychiatric diagnoses after service, the competent and probative evidence of record does not etiologically link any psychiatric disorder to service or any incident during service.  The August 2014 opinion expressly provided that the Veteran has no mental health diagnosis that has its origins in his military service.  There is no contrary competent evidence showing it is at least as likely as not that any psychiatric disability is related to service.

To the extent that the Veteran has expressed his opinion that he has a different psychiatric disorder or that any psychiatric condition is related to his active service, the Board finds his opinion to not be competent evidence.  It is common knowledge that determining whether someone has a psychiatric disorder and, if so, properly identifying the disorder and determining its cause and onset, requires expertise in such matters.  Without evidence that the Veteran has such expertise, his opinion cannot be considered competent evidence.  

In summary, the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder had onset during service, manifested within one year of separation from service, or was caused by his active service.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with anxious and depressed mood and bipolar disorder with rapid cycling, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


